PER CURIAM.
The relator Kimball files a petition for a writ of habeas corpus contending that he is wrongfully held under criminal charges in the Calcasieu Parish Jail. However, the Louisiana Courts of Appeal have neither appellate nor original jurisdiction to issue writs of habeas corpus involving the question of confinements arising by reason of criminal proceedings. See State ex rel. Simien v. Sheriff of Calcasieu Parish, La. App. 3 Cir., 186 So.2d 669 (rendered May 10, 1966) ; State ex rel. Jones v. Sheriff of Calcasieu Parish, La.App. 3 Cir., 185 So.2d 80. The relator’s application is therefore denied.
Writ denied.